February 3, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Manager Funds II - Dreyfus Balanced Opportunity Fund 1933 Act File No.: 333-104120 1940 Act File No.: 811-21327 CIK No.: 0001224568 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6785. Very truly yours, /s/ Gina M. Gomes Gina M. Gomes Paralegal gmg\ Enclosure
